—Appeal by *583the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered June 5, 1995, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to establish his guilt of robbery in the first degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenges to the prosecutor’s summation are unpreserved for appellate review and, in any event, without merit. For the most part, the prosecutor’s remarks constituted either appropriate response to defense counsel’s summation or fair comment on the evidence (see, People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Ceus, 207 AD2d 905; People v Pruna, 177 AD2d 519).
The defendant’s remaining contentions, including those in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.